DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed February 15, 2021; claims 1-4 are pending and will be prosecuted on the merits.  

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/180,533, filed November 8, 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate two different parts in Figures 1 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 states “a second cushioned member covers surrounds a portion”, the Examiner suggest deleting either “covers” or “surrounds” since only one appears to be necessary. 
Claim 1, Line 5 states “said first end of said first and second strand”, the Examiner suggests “end” should be changed to –ends—since both the first end of the first strand and the first end of the second strand are being referenced.  
Claim 1, Line 6 states “twisted region extending from said first end”, the Examiner suggests changing “end” to –ends—to make it clear both the first end of the first strand and the first end of the second strand are being referred to or alternatively if only one first end is being referred to then the Examiner suggests adding –of the first strand—or –of the second strand—after “first end” to make it clear what structure is being referred to.
Claim 1, Lines 9-10 state “said first strand and said second strand are substantially parallel”, the Examiner suggests adding the phrase –in the first region—or something similar to clarify where the strands are substantially parallel since the strands make up the twisted region, where the strands are not substantially parallel.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuoy (US 1,002,961) in view of Behney (US 4,269,190).
Regarding claim 1, Beuoy discloses a testicle retaining device (C1, L7-17; where the device is capable of retaining a testicle) comprising a handle (Ref 3, 3’) and a clamping jaw (Ref 10, 10’) further comprising a first strand having a first end and a second end (Ref 1, 9, 9’), a second strand having a first end and a second end (Ref 2, 9, 9’), a twisted region (Ref 4, 5, 6, 6’, 7, 8), said first end of said first and second strand being fastened to said handle portion (Re 1, 2, 3, 3’), said twisted region extending from said first end (Ref 4, 5, 6, 6’, 7, 8; where Figures 1-2 show the twisted region extending from said first end of strands that are fastened to the handle portion) having said first strand and said second strand twisted (Ref 4, 5, 6, 6’, 7, 8; where the first and second strands Ref 1, 2 are twisted), said first and said second strand extending from said twisted region in a first direction away from said handle to form a first region (Ref 1, 2, Ref 10, 10’ see Figures 3 and 4 below), and a second region extending from the first region in a second direction towards the handle (Ref 1, 2, 11, 11’; C1, L51-C2, L56 see Figures 3 and 4 below); wherein said first strand and said second strand are substantially parallel (Ref 1, 2, 9; where Figures 1 and 3, 4 show that the first and second strands are substantially parallel in the region near Ref 9).

    PNG
    media_image1.png
    499
    872
    media_image1.png
    Greyscale


Beuoy discloses all of the claimed limitations above but fails to explicitly disclose that the first and second strands include cushioned members surrounding a portion of the strands.
However, Behney teaches a similar device that clamps and applies pressure to a skin region of an animal body; where the clamp additionally includes a first cushioned member surrounding a portion of a first strand of the clamp, and a second cushioned member surrounding a portion of a second strand of the clamp to make the clamp more comfortable (Ref 19, 20; Ref 12, 14; C1, L57-59, C2, L44-46; C3, L41-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Beuoy to include cushioned members surrounding a portion of the first and second strands of Beuoy as suggested by Behney since such a modification makes the clamp more comfortable as it clamps and applies pressure to an animal body.
Regarding claim 2, Beuoy discloses that said handle is constructed of a wire but is silent with respect to the material.
However, Behney teaches a similar device that clamps and applies pressure to a skin region of an animal body and additionally teaches that the device, including the handle is made from a spring wire, such as stainless steel (C2, L47-52; where the clamp is not meant to dissolve and the device is made from a spring wire such as stainless steel, where stainless steel is solvent resistant and is therefore interpreted as  being made from a solvent proof material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of Beuoy to be made from stainless steel as suggested by Behney, since such a modification uses a well-known clamp wire material that would have yielded predictable results, namely, allowing a desired clamping force to be supplied to the clamping jaws. 
Regarding claim 3, Beuoy discloses that the second region of the first strand is in contact with at least a portion of the second region of the second strand (Ref 1, 2, 10, 10’, 11, 11’; where Figure 1 shows that the second region of the strands are in contact with one another). 
Regarding claim 4, Beuoy discloses that the clamping jaw is operable to hold a spermatic cord above one or more testicle of an animal and below a body of the animal, and wherein the spermatic cord is held between the first strand and the second strand (Ref 1, 2, 10, 10’, 11, 11’; C1, L51-C2, L61; C2, L67-81; where the clamping jaw is capable of holding a spermatic cord above one or more testicle of an animal and below a body of the animal; where the spermatic cord is held between the first and second strands).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Since the instant application was filed after September 16, 2012, and as stated above, priority to application no. 16/180,533 was not included in an application data sheet (ADS) in compliance with 37 CFR 1.76., the application does not claim priority back to application no. 16/180,533 and therefore the patented application (Patent No. 10,952,834) could currently be used as prior art to reject all of the claims in the instant application.   In order to provide compact prosecution, such a rejection was not provided, however, if the priority to the application 16/180,533 is not properly claimed, such a rejection will be provided. 
Hart et al. (US 2006/0100646), Perlin (US 4,444,187)- all teaches a handle and clamping jaw with first and second strands that includes a twisted region; where first and second strands include a region extending away from the handle and a region extending back towards the handle
Kees (US 4,658,822), Priestman (US 2,845,291)-all teach a handle and clamping jaw with first and second strands that include first regions extending away from the handle and a second region extending back towards the handle
Lovick (US 4,120,301)-teaches a testicle retaining device with a clamping jaw to hold a spermatic cord above one or more testicle of an animal and below a body of the animal; where the spermatic cord is held between the clamping jaw
Foster (US 6,464,710)- teaches a handle, clamping jaw with first and second strands that include a twisted region; where one jaw additionally includes a region extending away from the handle and a second region extending back towards the handle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771